                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


In Re: MBF Inspection Services, Inc.,             Bankruptcy Case No. 18-11579-t11
                          Debtor.

Thomas Ganci, Larry Alexander,
Glynn Estess, Gary Brooks,
Richard Gill, and Gary Marshall

              Creditors / Appellants,                           CV No. 19-61 WJ/CG

v.

       MBF Inspection Services, Inc.,

              Debtor / Appellee.

                     ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on Plaintiff Thomas Ganci’s Notice to the

Court, (Doc. 31), filed January 16, 2020. In his Notice, Plaintiff explained “the parties are

agreeable to the dismissal of this appeal, with both sides to bear their own fees and

costs.” (Doc. 31 at 2). As a result, the Court directs Plaintiff to send the presiding Judge

a proposed stipulated Order dismissing this action, so this case may be administratively

closed.

       IT IS THEREFORE ORDERED that Plaintiff shall send a proposed Order for

Judge Johnson’s signature to johnsonproposedtext@nmd.uscourts.gov, no later than

February 7, 2020.

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
